Citation Nr: 0505567	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02 01-475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefits, sought on appeal.


FINDING OF FACT

The veteran's psychiatric disability began more than one year 
after he completed his active service, and the psychiatric 
disability is not the result of a disease or injury in 
service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability.  On his 
September 1975 separation examination, the veteran checked no 
to questions on his Report of Medical History in which he was 
asked if he ever had depression or excessive worry or nervous 
trouble of any sort.  He also indicated that he was in good 
health.  The examination noted normal psychiatric clinical 
evaluation.  

The veteran's personnel records do not indicate that the 
veteran was absent from duty due to psychiatric treatment or 
any hospitalization.

Treatment records from the Southern Nevada Adult Mental 
Health Services dated February 1997 to January 2000 show that 
the veteran was seen for the chief complaint of depression.  
It was noted that the veteran had a long history of substance 
abuse.  The veteran was not suicidal or homicidal and there 
was no evidence of psychosis.  The veteran was diagnosed with 
bipolar disorder and polysubstance abuse dependence by 
history.  

VA outpatient treatment records dated 1997 to 2001 showed a 
history of drug abuse and a history of bipolar/depression.  

In a December 1999 statement, the veteran indicated that 
while serving in Germany he was very depressed about his 
mother's well being in California.  He did not see any 
support from other brothers and sisters and asked for leave 
to go back to the states but could not afford to go.  He 
indicated that he took leave and stayed in Germany and on his 
first day of leave he was very angry and depressed that he 
could not be of any help to his mother.  He stated that as 
the day went on he drank and took an over dose of pills, but 
did not remember taking the pills.  He reported that others 
told him that he had taken the pills, because he was told 
that he stated if he could not help his own mother why should 
he be around at all.  All he remembered was waking up in the 
U.S. military hospital in Landstuhl, Germany, on a mental 
ward.  The veteran indicated that he finally went home one 
month early from his discharge date because his mother 
committed suicide.  He reported that from 1975 until he 
sought treatment from the Southern Nevada Adult Mental Health 
Services in 1996, he was self-medicating and drank himself to 
unconscious states to try and forget about his failure by not 
being able to help when needed.  



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 1997, it is determined that he is not 
prejudiced by such failure.  

In May 2001 and March 2004 the RO provided the veteran notice 
concerning his claim.  In these letters, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The veteran was informed 
that he had 60 days to submit information.  The veteran was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, additional VA medical records 
were added to the veteran's claims file; a statement of the 
case was issued in December 2001; and a supplemental 
statement of the case was issued in November 2004.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notices contained in 
the above-cited VCAA letters.  Following those letters, the 
development of the claims continued.  As a result, the 
appellant was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a psychiatric 
disability.  There is no competent medical evidence 
establishing the clinical presence of a psychiatric 
disability during the veteran's period of active service, or 
at any time prior to 1997.  The veteran's separation 
examination in September 1975 showed normal psychiatric 
evaluation.  The veteran indicated that he was in good health 
and also indicated that he never had had depression or 
excessive worry or nervous trouble of any sort.  

The veteran contends that he was hospitalized for psychiatric 
care at Landstuhl, Germany.  However, the veteran's personnel 
records do not indicate an absence from duty due to 
hospitalization.  Furthermore, in accordance with 38 U.S.C.A. 
§ 5103A(b), in May 2001, VA sent the veteran a letter 
informing him that VA could not initiate a search for his 
inpatient records from Landstuhl, Germany, unless he provided 
dates of his hospitalization.  The vetern failed to provide 
such dates.  As the veteran has not provided enough 
information to enable VA to search for these clinical 
reports, there is no further obligation to develop the 
record.  38 C.F.R. § 3.159(c)(2).

Based on the available evidence, the veteran is not entitled 
to service connection for a psychiatric disability.  The 
evidence shows that the veteran did not have a psychiatric 
disability until many years after his active service ended, 
and there are no medical reports of record that indicate the 
current psychiatric disability is related to any disease or 
injury he had in service.  Therefore, the benefit of the 
doubt doctrine is not for application, and entitlement to 
service connection must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


